[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANTS' OBJECTIONS TO NORTH AMERICAN PHILIPS CORPORATION FIRST SET OF INTERROGATORIES AND PRODUCTION REQUESTS DATED OCTOBER 30, 1991
After hearing held on May 6, 1992, the court enters the following orders with respect to said objections:
1. Discovery concerning Policyholders other than NAPC: Objection sustained: information sought is not relevant nor reasonably calculated to lead to discovery of admissible evidence.
2. Discovery concerning financial reserves: Objection CT Page 4849 sustained; insufficient showing of relevance.
3. Discovery concerning reinsurance: Objection overruled as to information pertaining to NAPC insurance coverage; sustained as to other requests. Specific work product or attorney-client privilege claims can be individually raised.
4. Discovery concerning calculation of premiums: Objection sustained; insufficient showing of relevance.
5. Discovery concerning guidelines, policies, rules, instructions, operating Procedures, claims manuals, and other materials: Objection sustained; while some materials within this category may be discoverable, the interrogatories are too broadly drafted.
6. Discovery concerning drafting history: Objection sustained; request is excessively broad in light of discovery rules.
7. Other matters including Items 3 and 10 recited in Plaintiff's May 1, 1992 letter (notice and policy retention) and as argued in the May 6, 1992 hearing: Objection sustained except as to disclosure of experts in accordance with standards of Connecticut Practice Book. As to other requests, insufficient showing of relevance in view of broadly drafted interrogatories.
The foregoing orders are entered without prejudice to more narrowly drafted discovery requests as to subject matter regarding which discovery is allowed.
BY THE COURT, BARRY SCHALLER JUDGE